Citation Nr: 0100169	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  95-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from May 1962 to November 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1994.  The case was previously remanded in 
January 1998 and February 1999.  


FINDING OF FACT

The veteran's service-connected disability is manifested by 
severe desiccated disc of L4-5, and disc disease involving 
L3-4 and L5-S1, as well as arthritis, spurring, and spinal 
stenosis, resulting in limitation of motion ranging from 
moderate to severe, accompanied by muscle spasms, right 
radiculopathy, tenderness, atrophy in the right lower leg, 
and a mild limp on the right.  


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for 
degenerative disc disease of the lumbosacral spine have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, Part 4, Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, the 
notice and duty to assist requirements contained in the new 
law have been satisfied in the development of this claim.  
Accordingly, the appellant will not be prejudiced by our 
deciding the case at this time on the merits.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000); Schafrath.  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

In August 1966, service connection was granted for 
lumbosacral strain, evaluated as noncompensably disabling.  
Effective in September 1974, a 20 percent rating was granted.  
As a result of a VA examination in March 1981, which found 
degenerative disc disease related to lumbosacral strain, the 
rating was increased to 40 percent, and the disability 
changed to degenerative disc disease of L4-5.  In January 
1983, VA examinations were conducted, which resulted in 
conclusions that the veteran had no objective orthopedic or 
neurological findings, but conversion symptoms.  Accordingly, 
his evaluation was reduced to 20 percent.  

In July 1994, the veteran filed a claim for an increased 
rating, claiming that his back disability had become much 
worse.  He also sought outpatient treatment at a VA facility 
in July 1994, complaining of chronic low back pain.  X-rays 
at that time showed narrowing at L4-5 and spondylitic 
changes.  He was referred for physical therapy.  

In February 1995, a VA examination was conducted, at which 
time the veteran complained of constant pain, particularly 
with bending, with sometimes radiated to one or both legs.  
On examination, range of motion was as follows:  forward 
flexion to 70 degrees, extension to 35 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  There was pain after those points.  Mild spasms 
were associated with movement.  There was no radiation noted 
on straight leg raising.  

Following this examination, the record does not reflect 
further treatment or clinical evaluation until February 1998, 
when X-rays disclosed findings suggestive of degenerative 
desiccated disc of L4-5.  A computerized tomography (CT) scan 
the following month showed severe degenerative desiccated 
disc L4-5, with posterior central spur, borderline spinal 
stenosis, and encroachment of both neural foramina.  There 
was also mild bulging of the disc L3-4 with encroachment of 
the neural foramina.  Arthritis was noted in discs from L3-
S1.  

In April 1998, the veteran was evaluated by L. Epperson, 
M.D., who conducted electrodiagnostic studies which disclosed 
evidence of L4-5 radiculopathy and atrophy in the right 
anterior tibialis muscle.  

A magnetic resonance imaging (MRI) scan in September 1998 
resulted in an impression of findings consistent with prior 
compression injury with obliteration of the disc space L4-5, 
and anterior disc protrusion, although there was no definite 
evidence of significant neural foraminal compromise.  There 
was no significant neural foraminal narrowing at L3-4.  There 
was disc extrusion and marked narrowing at L5-S1.  

An outpatient evaluation in November 1998 noted complaints of 
chronic low back pain, and the assessment was chronic low 
back pain secondary to severe degenerative desiccated disc, 
spinal stenosis, and spurring.  

On a VA examination in June 1999, the veteran complained of 
constant pain in the low back, aggravated by sitting, 
standing, physical strain and lifting weights.  He had tried 
a back brace, but it had not helped.  On examination, forward 
flexion was to 40 degrees, extension to 20 degrees, bilateral 
lateral flexion was to 30 degrees, and bilateral lateral 
rotation was to 30 degrees.  There were spasms in the lower 
paraspinals, as well as mild tenderness.  He walked with a 
mild limp to the right.  The pertinent diagnosis was chronic 
low back pain secondary to compression injury L4-5, and 
paracentral disc herniation at L5-S1.  

Records from the Kirby Chiropractic Clinic dated in March 
1999 contain an evaluation  that month, including range of 
motion testing, which found forward flexion to 20 degrees, 
extension to 10 degrees, lateral flexion to 20 degrees, and 
rotation was to 45 degrees.  

The veteran's disability has been evaluated under diagnostic 
code 5293, which pertains to intervertebral disc syndrome, 
and provides that postoperative, cured intervertebral disc 
syndrome is noncompensable.  Mild intervertebral disc 
syndrome warrants a 10 percent rating.  For moderate 
intervertebral disc syndrome with recurring attacks, a 20 
percent rating is merited, and severe disease with recurring 
attacks, with intermittent relief warrants a 40 percent 
rating.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent rating. 38 C.F.R. Part 4, Code 5293 
(2000).

Moreover, VA has determined that limitation of motion must be 
considered when evaluating disability pursuant to diagnostic 
code 5293, and that a separate rating under diagnostic code 
5292, limitation of motion of the lumbar spine is not for 
application.  VAOPGCPREC 36-97 (Dec. 1997).  Additionally, 
because disc disease can cause loss of range of motion 
because of the nerve defects and resulting pain associated 
with injury to the sciatic nerve, 38 C.F.R. §§ 4.40 and 4.45, 
which pertain to factors such as functional limitation due to 
pain, weakened movement, and excess fatigability, must be 
considered when a disability is evaluated under this 
diagnostic code.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
However, when evaluating functional loss due to pain, 
"adequate pathology" is contemplated.  38 C.F.R. § 4.40 
(1999).  

The veteran's service-connected disability is manifested by 
severe desiccated disc of L4-5, and disc disease involving 
L3-4 and L5-S1, as well as arthritis, spurring, and spinal 
stenosis, resulting in limitation of motion ranging from 
moderate to severe, accompanied by muscle spasms, right 
radiculopathy, tenderness, atrophy in the right lower leg, 
and a mild limp on the right.  The veteran's complaints, the 
physical examination findings, and the various studies all 
show disability which more closely approximates severe 
impairment due to disc disease.  Accordingly, with the 
application of 38 C.F.R. § 4.7, a 40 percent rating is 
warranted.  In reaching this determination, the Board has 
considered all relevant evidence of record, including 
treatment records and statements from the veteran not 
specifically discussed above.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  In addition, the Board has 
considered all symptoms, including functional limitations due 
to pain.  See Johnson.  

Moreover, the conclusion that severe impairment is present is 
based on all symptoms currently shown; consequently, an 
additional disability rating under a separate diagnostic code 
is not appropriate.   See 38 C.F.R. § 4.14 (1998), Esteban v. 
Brown, 6 Vet.App. 259, 262 (1994).  Finally, the Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.




ORDER

An evaluation of 40 percent for degenerative disc disease of 
the lumbosacral spine is granted, subject to regulations 
governing the payment of monetary benefits.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

